DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gill et al. (U.S. Patent Publication # 2014/00263078), hereinafter, “Gill”.
With respect to claims 1, 2, and 5, Gill discloses adding nonylphenol ethoxylate surfactant (“water treatment additive”) to water comprising foulants (Abstract) obtained from hydrocarbon recovery, extraction, or production operations (Paragraphs [0039, 0062]). Gill discloses that the water obtained from hydrocarbon recovery, extraction, or production operations comprises water used in drilling oil wells (Paragraph [0008]) and SAGD processes (Paragraph [0012, 0013]). 
With respect to claim 4, Gill discloses dispersing (“reducing agglomeration”) of foulants including hydrocarbons (“organic foulants”) (Abstract; Paragraph [0006]). 
With respect to claim 6, the nonylphenol ethoxylate is added at concentrations of 30, 187, 99, and 68 ppm in Test #s 3-5 and 7 in Table 1 (see also Paragraphs [0050-0058, 0063]), discrete values within the recited range “about 20 ppm to about 5,000 ppm by volume”. 
With respect to claims 7-9, Gill discloses addition of a clay/silt/mineral dispersant  which is a copolymer of (meth)acrylic acid or salts thereof, at a dosage of 29, 27, 69, and 52 ppm (see Test #s 3-5 and 7 in Table 1 (see also Paragraphs [0050-0058, 0063]), discrete values within the recited range “about 1 ppm to about 500 ppm by volume”. Since the chelating agent is satisfied by a polymer as recited in claim 8, it is submitted that the limitations are met. 
With respect to claim 10, Gill teaches that the disclosed dispersant (“water treatment additives”) can comprise water (Paragraphs [0031, 0033]). 
With respect to claim 11, Gill discloses that the foulants are dispersed in the treated water; which can be reused (Paragraph [0025]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Patent Publication # 2014/00263078), hereinafter “Gill”.
With respect to claims 16 and 18, Gill discloses the corresponding limitations as recited in claim 1, and additionally teaches that the recovered water was charged (“flowed”) into an autoclave vessel (“tank”; “treatment system”) (Paragraphs [0041, 0042]), and the dispersant compositions were added to the autoclave vessel at the same time as the water (Paragraph [0059]) to form “treated water” which did not foul the autoclave surfaces (Table 1). The water from field hydrocarbon production (Paragraph [0042]) comprised hydrocarbon (“organic”) foulants (Paragraphs [0006, 0061]). 
Gill does not specifically teach injection of the additives in the embodiment discussed above, but does teach “injection” in the Example 2 embodiment (Paragraph [0068]). It would have been obvious to consult the entire disclose of Gill to determine appropriate water treatment agent addition means. 
Regarding claim 19, since any amount of storage time up to 12 months is permitted, the container in which the hydrocarbon dispersant nonylphenol ethoxylate of Gill is prepared meets the limitations of the claim. 
With respect to claim 20, Gill discloses that the foulants are dispersed in the treated water; which can be reused (Paragraph [0025]). 

Claims 3 and 12-15 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Patent Publication # 2014/00263078) in view of Pillai et al. (Energy & Fuels, 2017, 31, 8363-8373), hereinafter “Gill” and “Pillai”.
With respect to claim 3, Gill does not specifically teach that the organic foulant material comprises humic acid. 
Pillai teaches that SAGD produced water comprises significant amounts of humic acid (Page 8364, right column, second full paragraph). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the organic foulants in the water of Gill comprises humic acid in view of the teachings of Pillai, as Gill discloses that the water is obtained from hydrocarbon recovery, extraction, or production operations (Paragraphs [0039, 0062]), wherein water obtained from hydrocarbon recovery, extraction, or production operations comprises water used in SAGD processes (Paragraph [0012, 0013]). 

With respect to claims 12, 14, and 15, Gill teaches the method limitations including the addition of a chelating agent embodied as a copolymer of (meth)acrylic acid and a hydrocarbon dispersant embodied as linear and branched alcohol ethoxylate surfactants (Paragraph [0032]), both of which can comprise water (Paragraphs [0031, 0033]; “a solvent”). Gill discloses that the water obtained from hydrocarbon recovery, extraction, or production operations comprises water used in drilling oil wells (Paragraph [0008]) and SAGD processes (Paragraph [0012, 0013]). 
Gill does not specifically teach the recited ethoxylated isotridecanol; however, there is no evidence of criticality associated with a linear or branched alcohol chain of 13 carbons in line with the scope of claim 12. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Gill does not specifically teach that the organic foulant material comprises humic acid. 
Pillai teaches that SAGD produced water comprises significant amounts of humic acid (Page 8364, right column, second full paragraph). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the organic foulants in the water of Gill comprises humic acid in view of the teachings of Pillai, as Gill discloses that the water is obtained from hydrocarbon recovery, extraction, or production operations (Paragraphs [0039, 0062]), wherein water obtained from hydrocarbon recovery, extraction, or production operations comprises water used in SAGD processes (Paragraph [0012, 0013]). 
With respect to claim 13, it is submitted that Gill teaches dispersing of organic foulants and further that the SAGD water comprises humic acid; it is submitted that the limitations “reducing the formation of humic acid aggregates” is met as an “intended result” of the method recited in claim 12. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Patent Publication # 2014/00263078) in view of Fassell et al. (U.S. Patent # 3920548), hereinafter “Gill” and “Pillai”.
With respect to claim 17, it is submitted that the piping and injection is rendered obvious as Gill teaches injection in (Paragraph [0068]) and because Gill discloses that 470 mL of water are charged into the autoclave vessel (Paragraph [0045]), necessitating the presence of some kind of conduit or pipe for the water to pass into the autoclave. 
Gill does not specifically teach a pump. 
Fassell teaches a pump system for the injection of water into an autoclave (Column 12, lines 16-21). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the pump of Fassell to the autoclave system of Gill because Gill discloses that the water is charged into the autoclave (Paragraph [0045]), and Fassell discloses that the pump system allows water to enter an autoclave. The ordinary artisan would have consulted the autoclave art to determine appropriate means of addition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        19 May 2022